DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated February 19, 2021 in response to a non-final office action. Claims 1, 6, 13, 18, and 25 have been amended, claims 2, 4, 9-11, 14, 16-17, 23, 26, and 28 have been cancelled, and no new claims are added.  Claims 1, 3, 5-8, 12-13, 15, 18-22, 24-25, 27, and 29-30 are subject to examination and have been examined.

Acknowledgement is made to the Applicant’s amendment to the claims 6 and 18 to obviate previous objection in regard to informalities. The previous objection to said claims is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1, 3, 5, 13, 15, and 25 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereafter Hsu) US Patent 6374079 B1 in view of Sallee, et al. (hereafter Sallee) US Patent 10134064 B2, and in further view of Kim, et al. (hereafter Kim) US Patent Application 2016/0044032, and in further view of Boussard, et al. (hereafter Boussard) US Patent Application 2015/0310664 A1, and in further view of Frader-Thompson, et al. (hereafter Frader-Thompson) US Patent 8255090.

Regarding Claim 1, Hsu teaches A method of installing devices on or in a structure, the method comprising:…the plurality of the first and second lighting devices being network ready; (Hsu: [Col 6, Lines 52 - Col. 7 Line 3, Fig. 2] "Premise 15 represents a user's home or business having various automated and functional systems or appliances (not shown) installed therein or thereabout"..."base station (BS) 35, which is provided and adapted according to an embodiment of the present invention, to communicate using radio frequency (RF) technology with at least one sensor/actuator device (S/A) 37", where [Col. 11, Lines 8-11, Fig. 2] "Lighting systems registered with the service and part of premise 15 include outdoor lighting system (OLT) 67 (back yard), outdoor lighting system (OLT) 75 (front yard) and lighting system (LT) 69 (indoor)"); 
causing a central application to: (a) register the plurality of first and second lighting devices (OLT 75, LT 69) on a device network (Internet), the device network in communication with the central application (service), (Hsu: [Col. 10, Lines  16-25] "To register a new S/A device to the service, Internet connection to server 27 must be achieved to activate the new device parameters", and [Col. 24, Lines  31-34] "At step 187, the target device is configured to the service and ready for normal use", and [Col. 9, Lines 34-37] "a new S/A device is registered in repository 29 and becomes an added part of a user's overall portfolio of registered home-systems and appliances", where [Col. 11, Lines 8-11, Fig. 2] "Lighting systems registered with the service and part of premise 15 include outdoor lighting system (OLT) 67 (back yard), outdoor lighting system (OLT) 75 (front yard) and lighting system (LT) 69 (indoor).  Systems 69 and 75 may have their associated S/A devices (X) equipped with many settings controlling when light activates, the intensity of light, and so on"); 
(d) associate a human-understandable identifier (icon) with the first and second of the plurality of first and second lighting devices during registration of the plurality of first and second lighting devices; Hsu: [Col 24. Lines 33-35, Figs 6 & 8] as part of the registration process of Fig. 8, "After completing step 187, a user may set initial settings for a target device by such as the method described in FIG. 6." where [Col. 18, Lines 29-41, Fig. 6] " If a user at step 139 elects to affect changes to one or more of his or her registered systems or appliances, then he or she may cause a dialogue display to appear at step 141 by clicking on an icon or entering a keyboard command...a dialogue display may, instead of using a parser, list all of the user's active and inactive S/A devices (e.g. icon or identifier) and their associated systems as well as all available options such that a user may simply check boxes associated with setting changes much like re-configuring a standard software program", where the process for associating any device is the same as the first device indicated above);
(g) assign a trigger (light intensity) to the first of the plurality of the first and second lighting devices;  (Hsu: [Col. 11, Lines 8-22, Fig. 2] "Lighting systems registered with the service and part of premise 15 include outdoor lighting system (OLT) 67 (back yard), outdoor lighting system (OLT) 75 (front yard) and lighting system (LT) 69 (indoor). Systems 69 and 75 may have their associated S/A devices (X) equipped with many settings controlling when light activates, the intensity of light, and so on. Additional sensors, part of lighting systems may be wired to S/A devices with such sensors providing measurement of existing outdoor sunlight such that systems are automatically actuated when the outdoor or indoor light levels fall to a certain intensity. LT 69 may have several actuation settings such as may be required for different parts of premise 15. For example, den lights may turn on at a certain time whereas bedroom (BR) lights may activate at a different time and so on");
and (h) assign a first automated function (activate by intensity) to the first of the plurality of the first and second lighting devices (outdoor lights) and a second automated function (time) to the second of the plurality of the first and second lighting devices (den/bedroom lights), where  the second automated function is different from the first automated function, the automated functions of the first and second of the plurality of the first and second lighting devices responsive to the trigger (intensity/time) of the first of the plurality of the first and second lighting devices;  (Hsu: [Col. 11, Lines 8-22, Fig. 2] "Lighting systems registered with the service and part of premise 15 include outdoor lighting system (OLT) 67 (back yard), outdoor lighting system (OLT) 75 (front yard) and lighting system (LT) 69 (indoor). Systems 69 and 75 may have their associated S/A devices (X) equipped with many settings controlling when light activates, the intensity of light, and so on. Additional sensors, part of lighting systems may be wired to S/A devices with such sensors providing measurement of existing outdoor sunlight such that systems are automatically actuated when the outdoor or indoor light levels fall to a certain intensity. LT 69 may have several actuation settings such as may be required for different parts of premise 15. For example, den lights may turn on at a certain time whereas bedroom (BR) lights may activate at a different time and so on");
wherein the central application is an application distributed across one or more hardware components, software components, or firmware components. (Hsu: [Col. 8, Lines 25-33] "Instances of software (SW), which are provided and adapted in various capacities to facilitate practice of the present invention, are illustrated as executing at premise 15 on PC 33, at premise 19 on PC 21, at mobile unit 17 on Laptop 17, and on server 27 within Internet 11." ). 
Although Hsu teaches the retrofitting a structure with lighting devices and a central application, Hsu does not explicitly teach performing an audit of lighting devices within a structure, the audit determining a replacement status of a plurality of first lighting devices and a location for a plurality of second lighting devices to supplement the plurality of first lighting devices to increase lighting and energy efficiency in the structure; and retrofitting a plurality of the first and second lighting devices to a structure in response to the audit, wherein the registering comprises transferring image data from an imaging device to the central application.
However, Sallee does teach performing an audit of lighting devices within a structure, (Sallee: [Col. 3, Lines 51-54] "methods and systems for auditing existing lighting conditions by examining the light output of the existing lighting elements themselves, and proposing retrofit replacements"),
the audit determining a replacement status of a plurality of first lighting devices and a location for a plurality of second lighting devices to supplement the plurality of first lighting devices to increase lighting and energy efficiency in the structure; (Sallee: [Col. 6, Line 54 - Col. 7, Line 32] "Once the number and type of installed fixtures have been determined or estimated, the application 224 may select one or more retrofit LED fixture candidates by querying the database 230...retrofit fixtures are selected to match, as closely as possible, the characteristics of the light output by the existing fixtures as described above. In other embodiments, the retrofit fixtures may be instead selected to improve the existing light characteristics; such improvements may include greater or lesser light output, changes in luminosity (e.g., warmer or cooler light), or similar features, e.g., to bring the installation into compliance with an interior lighting standard or policy...The determined lighting characteristics of the installed fixtures may vary over the area of the site. This variance may be intentional and desirable; for example, some areas of the site, such as manufacturing areas, may require brighter light, while people in other areas, such as office areas, may prefer dimmer light. The number and type of retrofit fixtures may be selected to mimic this existing variance", where [Col. 1, Lines 14-18] "The present invention relates, generally, to retrofitting of conventional lighting with energy-efficient alternatives");
and retrofitting (installation) a plurality of the first and second lighting devices to the structure in response to the audit, (Sallee: [Col. 7, Lines 35-45] "Once the type and number of installed fixtures have been determined or estimated, and once the type and number of retrofit fixtures have been determined, a cost savings over time may be computed...This cost savings may be applied, over time, against the up-front cost of installation to inform a potential customer as to the length of time required to recoup the up-front cost (and inform the customer as to additional future savings in excess of the recoupment”),
wherein the registering comprises transferring image data from an imaging device (Fig. 2, camera 214) to the central application (Fig. 2, analysis module 222); (Sallee: [Col. 4, Lines  57-64] "the user may take one or more digital photographs or digital video frames of an installed fixture using the camera 214. Multiple photographs may be taken of a single fixture from different angles or distances, and the fixture may be illuminated in some photographs but not others. Once taken, the photographs may be [transferred to and] analyzed by the analysis module 222 to determine the presence and location of one or more fixtures therein");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Hsu to include the teachings of Sallee in order to (Sallee: [Col. 6, Line 54 - Col. 7, Line 32, and [Col. 1, Lines 14-18]).
The combination of Hsu and Sallee teaches auditing and retrofitting a structure with lighting devices and a central application, but does not explicitly teach causing a central application to: (b) associate a location of a first of the plurality of first lighting devices with the first of the plurality of the first lighting devices during registration of the plurality of first lighting devices, (e) associate the first and second of the plurality of the first and second lighting devices with a first network address and a second network address, respectively, during registration of the plurality of the first and second lighting devices; (f) group the first of the plurality of the first and second lighting devices with the second of the plurality of the first and second lighting devices after registration of the plurality of the first and second lighting devices, the grouping responsive to determining that the first of the plurality of the first and second lighting devices and the second of the plurality of the first and second lighting devices are at least one of in the same room, automatically based on the location of the first and second of the plurality of the first and second lighting devices.
However, Kim does teach (b) associate a location of a first of the plurality of first lighting devices (e.g. network device 608) with the first of the plurality of the first lighting devices during registration of the plurality of the first and second lighting devices  (Kim: [0153, Fig. 17] "after existing network device 304 detects that new network devices 608, 610 and 612 are present and/or are associated with network 1700, network device 304 may transmit location or other information regarding the presence of new network devices 610 and 612 to new network device 608 and request identification information from new network devices 610 and 612"),
(e) associate the first and second of the plurality of the first and second lighting devices (network device) with a first network address and a second network address, respectively, during registration of the plurality of the first and second lighting devices; (Kim: [0047] "The access device may send the login information to the network device and the network device may use the login information to pair with the gateway. The network device may then obtain the credentials from the gateway. The credentials may include a service set identification (SSID) of the home local area network, a media access control (MAC) address of the gateway, and/or the like" where the process for associating any device is the same as the first device indicated above);
(f) group the first of the plurality of the first and second lighting devices (light) with the second of the  plurality of the first and second lighting devices after registration of the plurality of the first and second lighting devices, the grouping responsive to determining that the first of the plurality of the first and second lighting devices and the second of the plurality of the first and second lighting devices are at least one of in the same room, automatically based on the location of the first and second of the plurality of the first and second lighting devices; (Kim: [0135-0136] "The access device, or other device performing automatic grouping including the light, may receive information regarding the light's capabilities from the motion sensor...Furthermore, device groups may be determined by the geographic location of each device being considered. For example, multiple devices may be placed in a group, and therefore controlled together at the same time, because they are all located in the same area of a structure or in the same room of a building");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu and Sallee to include the teachings of Kim in order to register, associate, and group home automation devices based on location (Kim: [0065, 0135-0136, 0153]).
Although the combination of Hsu, Sallee, and Kim teaches the retrofitting a structure with lighting devices and a registering and grouping lighting devices with a central application wherein the registering comprises transferring image data from an imaging device to the central application, they do not explicitly teach associate a location of a first of the plurality of first lighting devices (the audit) being displayed on a three dimensional schematic illustrating three dimensional rooms within the structure; ((b) associate a location of a first of the plurality of first lighting devices) and based at least in part on a location of the imaging device relative to the three dimensional schematic; (c) associate a location of the second of the plurality of second lighting devices with the second of the plurality of devices based at least in part on the location of the first of the plurality of first lighting devices and the location of the imaging device during registration of the plurality of lighting devices relative to the three dimensional schematic, and ((f) group the first of the plurality of the first and second lighting devices) through an interface depicting the three dimensional schematic and selecting the first and second lighting devices on the three dimensional schematic,
However, Boussard does teach the audit being displayed on a three dimensional schematic illustrating three dimensional rooms within the structure; (Boussard: [0024] "The ToF camera 230 is configured to capture optical imagery in support of the capability for managing the representation of smart environment 110 (e.g., configured to capture a three-dimensional imagery of portions of smart environment 110 within the field of vision of the ToF camera...The presentation interface 250 (e.g., one or more display screens, one or more speakers, or the like) [of AR user device 120] is configured to support presentation of information at AR user device 120 (e.g., ToF camera imagery 222, maps 223 of smart environment 110");
associate a location of a first of the plurality of first lighting devices and based at least in part on a location of the imaging device (AR) relative to the three dimensional schematic; (Boussard: [0055] "At step 810, a localization of the AR user device within the environment is determined...The localization of the AR user device within the smart environment may be determined by matching information from the model of the smart environment with information included in the imagery captured by the ToF camera of the AR user device. The matching may be based on image recognition capabilities, historical information, reference points (e.g., one or more objects 111, beacons 112 associated with one or more objects 111, or the like), or the like, as well as various combinations thereof. The localization of the AR user device within the smart environment may include a position of the AR user device within the smart environment (e.g., an absolute position, a relative position, or the like), an orientation of the AR user device within the smart environment (e.g., the direction in which the AR user device is facing, a representation of the field of view of the AR user device, or any other suitable orientation information), or the like. The localization of the AR user device within the smart environment may be (1) determined on the AR user device (e.g., where the AR user device receives a model of the smart environment from the smart environment representation management system) and provided to the smart environment representation management system, or (2) determined on the smart environment representation management system (e.g., where the AR user device provides the imagery captured by the ToF camera of the AR user device to the smart environment representation management system). The localization of the AR device within the smart environment may be determined based on a precise localization technique (e.g., GPS positioning for an outdoor smart environment, indoor localization for an indoor smart environment, or the like)", where the images are of a 3D image as indicated in [0024]);
(c) associate a location of the second of the plurality of second lighting devices (402) with the second of the plurality of devices based at least in part on the location of the first of the plurality of first lighting devices and the location of the imaging device (AR) during registration of the plurality of lighting devices; (Boussard: [0021, Fig. 1] "The smart environment 110 is a location including a set of objects 111.sub.1-111.sub.5 (collectively, objects 111)" where the process for associating any device is the same as the first device indicated above, and the images are of a 3D image as indicated in [0024]", and [0027, Fig. 4] "representation 400 of the portion of smart environment 110 that is within the field of vision of AR user device 120 includes an image of that part of the living room of the home that has been augmented to include icon 401 (associated with object 111.sub.1, which is depicted as being a security camera), icon 402 (associated with object 111.sub.2, which is depicted as being a light), and icon 403 (associated with object 111.sub.3, which is depicted as being a television)");
(f) group the first of the plurality of the first and second lighting devices) through an interface depicting the three dimensional schematic and selecting the first and second lighting devices on the three dimensional schematic, (Boussard: [0024] " The ToF camera 230 is configured to capture optical imagery in support of the capability for managing the representation of smart environment 110 (e.g., configured to capture a three-dimensional imagery of portions of smart environment 110 within the field of vision of the ToF camera…The presentation interface 250 (e.g., one or more display screens, one or more speakers, or the like) is configured to support presentation of information at AR user device 120 (e.g., ToF camera imagery 222, maps 223 of smart environment 110, beacon information 224 associated with beacons 112, object information 225 associated with objects 111, representation(s) 226 of smart environment 110, and other information 227, options for selection by a user of AR user device 120 within the context of managing the representation of smart environment 110, or the like, as well as various combinations thereof)”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, and Kim to include the teachings of Boussard in order to register and associate devices based on image data  captured from a portable device (Boussard: [0024, 0031, 0034]).
Continuing, the combination of Hsu, Sallee, Kim, and Boussard does not explicitly teach (d) associate a human-understandable identifier with the first and second of the plurality of first and second lighting devices during registration of the plurality of first and second lighting devices, wherein the association of the human-understandable identifier comprises illumination of at least one of the plurality of the first and second lighting devices by flashing of the lighting element of the first and second lighting devices that is dedicated to illuminating spaces.
However, Frader-Thompson does teach (d) associate a human-understandable identifier with the first and second of the plurality of first and second lighting devices during registration of the plurality of first and second lighting devices; (Frader-Thompson: [Col. 17, Line 60 - Col. 18, Line 5] "the nodes may have letters, numbers, names, or other codes marked on them. These identification codes or markers may be unique to a given installation but not absolutely unique; a certain installation may use a system-wide identifier code. In other aspects, these identification codes are absolutely unique. To keep track of the various nodes, a user may fill out a form, noting the identification information on each node and where the node is or will be installed. A user may then enter the form information into the dashboard, a computer, a web interface, or other configuration device"),
wherein the association of the human-understandable identifier comprises illumination of at least one of the plurality of the first and second lighting devices by flashing of the lighting element of the first and second lighting devices that is dedicated to illuminating spaces; (Frader-Thompson: [Col. 18, Lines 56-67, Fig. 11] "during the system setup process, the nodes may communicate with the user to confirm connection or registration on the network, indicate switching and monitoring status, or other node or network states. Methods of communicating with the user may include : flashing multi-colored LEDs, either alone or in an array, affixed on visible parts of the nodes or, alternatively, on parts of the node normally hidden (e.g., between the node and a wall); sounds emanating from the device in the form of beeps, clicks, tones, polyphonic sounds, or recorded or synthesized voices; or richer displays such as LED, OLED, E-Ink, LCD, or other digital display technologies", where [Col. 14, Lines 2-5] "the nodes may interpret or acquire control signals or commands directed to the category of appliance or device connected, such as a consumer electronics device or lighting device, or the specific appliance or device connected [i.e. the node is the lighting device as indicated in Fig. 11]").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, Kim, and Boussard to include the teachings of Frader-Thompson in order for a user to associate a human identifier of the lighting device on a display and to verify the lighting device is correct by illumination of the lighting device (Frader-Thompson : Col. 17, Line 60 - Col. 18, Lines 57). 

Regarding Claim 3, The method of claim 1, the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson teaches wherein: the associating the location of the first and second of the plurality of the first and second lighting devices with the first and second of the plurality of the first and second lighting devices is responsive to the transferring image data; (Boussard: [0033, Fig. 5] "At step 540, object localization information indicative of localization of the objects within the smart environment is determined based on the ToF camera imagery and the localization of the AR user device within the smart environment");
and the associating the human-understandable identifier (icon) with the first and second of the plurality of the first and second lighting devices is responsive to the transferring image data. (Boussard: [0027, Fig. 1] "identifying a position of the object 111 within the three-dimensional model of the smart environment 110 that corresponds to an actual position of the object 111 within the smart environment 110 and associating an indicator (e.g., an icon or any other suitable indicator) with the identified position of the object 111 within the three-dimensional model of the smart environment 110");
The rational and motivation for adding this teaching of Boussard is the same as for Claim 1.

Regarding Claim 5, The method of claim 1, the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson teaches and the imaging device is a handheld imaging device. (Boussard: [0024] "The AR user device 120 may be transportable or wearable, such that a user of AR user device 120 may transport AR user device 120 to and within the smart environment 110").
The rational and motivation for adding this teaching of Boussard is the same as for Claim 1.
wherein: the plurality of the first and second lighting devices generate a visual indicator (infrared) representing the network address for each device. (Frader-Thompson: [0014] "An indicator on the lamp module lights to show which lamp has been selected, and the selected lamp then transmits its unique address (via infrared or RF) to the remote control").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson  to include the teachings of Frader-Thompson in order to have a device representing its address by visual indication [Frader-Thompson: 0014]).

Regarding Claim 13, Hsu teaches A system of devices on or in a structure, the system comprising: a central application comprising non-transitory processor-readable instructions or an FPGA for executing a method, (Hsu: [Col. 13, Lines 29-32, Fig. 3]  "Processor 79 also has a read only memory (ROM) section 89 to hold permanent data such as an operating system routine required for operation of BS 35"),
wherein the central application is an application distributed across one or more hardware components, software components, or firmware components, (Hsu: [Col. 8, Lines 25-33] "Instances of software (SW), which are provided and adapted in various capacities to facilitate practice of the present invention, are illustrated as executing at premise 15 on PC 33, at premise 19 on PC 21, at mobile unit 17 on Laptop 17, and on server 27 within Internet 11.”). 
the method comprising: b) registering the plurality of first and second lighting devices (OLT 75, LT 69) on a device network (Internet), (Hsu: [Col. 10, Lines  16-25] "To register a new S/A device to the service, Internet connection to server 27 must be achieved to activate the new device parameters", and [Col. 24, Lines  31-34] "At step 187, the target device is configured to the service and ready for normal use", and [Col. 9, Lines 34-37] "a new S/A device is registered in repository 29 and becomes an added part of a user's overall portfolio of registered home-systems and appliances", where [Col. 11, Lines 8-11, Fig. 2] "Lighting systems registered with the service and part of premise 15 include outdoor lighting system (OLT) 67 (back yard), outdoor lighting system (OLT) 75 (front yard) and lighting system (LT) 69 (indoor).  Systems 69 and 75 may have their associated S/A devices (X) equipped with many settings controlling when light activates, the intensity of light, and so on");
h) assigning a trigger (light intensity) to the first one of the plurality of the first and second lighting devices; (Hsu: [Col. 11, Lines 8-22, Fig. 2] "Lighting systems registered with the service and part of premise 15 include outdoor lighting system (OLT) 67 (back yard), outdoor lighting system (OLT) 75 (front yard) and lighting system (LT) 69 (indoor). Systems 69 and 75 may have their associated S/A devices (X) equipped with many settings controlling when light activates, the intensity of light, and so on. Additional sensors, part of lighting systems may be wired to S/A devices with such sensors providing measurement of existing outdoor sunlight such that systems are automatically actuated when the outdoor or indoor light levels fall to a certain intensity. LT 69 may have several actuation settings such as may be required for different parts of premise 15. For example, den lights may turn on at a certain time whereas bedroom (BR) lights may activate at a different time and so on");
and i) assigning a first automated function (activate by intensity) to the first one of the plurality of the first and second lighting devices (outdoor lights) and a second automated function (time) to the second one of the plurality of the first and second lighting devices (den/bedroom lights), where the second automated function is different from the first automated function, the automated functions of the first and second ones of the plurality of the first and second lighting devices responsive to the trigger (intensity/time) of the first one of the plurality of the first and second lighting devices. (Hsu: [Col. 11, Lines 8-22, Fig. 2] "Lighting systems registered with the service and part of premise 15 include outdoor lighting system (OLT) 67 (back yard), outdoor lighting system (OLT) 75 (front yard) and lighting system (LT) 69 (indoor). Systems 69 and 75 may have their associated S/A devices (X) equipped with many settings controlling when light activates, the intensity of light, and so on. Additional sensors, part of lighting systems may be wired to S/A devices with such sensors providing measurement of existing outdoor sunlight such that systems are automatically actuated when the outdoor or indoor light levels fall to a certain intensity. LT 69 may have several actuation settings such as may be required for different parts of premise 15. For example, den lights may turn on at a certain time whereas bedroom (BR) lights may activate at a different time and so on");
Although Hsu teaches a method retrofitting a structure with lighting devices and a central application, Hsu does not explicitly teach a) performing an audit of lighting devices within a structure, the audit determining a replacement status of a plurality of first lighting devices and a location for a plurality of second lighting devices to supplement the plurality of first lighting devices to increase lighting and energy efficiency in the structure, as part of a retrofit operation responsive to the audit, wherein the registering comprises transferring image data from an imaging device to the central application.
a) performing an audit of lighting devices within a structure, (Sallee: [Col. 3, Lines 51-54] "methods and systems for auditing existing lighting conditions by examining the light output of the existing lighting elements themselves, and proposing retrofit replacements"),
the audit determining a replacement status of a plurality of first lighting devices and a location for a plurality of second lighting devices to supplement the plurality of first lighting devices to increase lighting and energy efficiency in the structure; (Sallee: [Col. 6, Line 54 - Col. 7, Line 32] "Once the number and type of installed fixtures have been determined or estimated, the application 224 may select one or more retrofit LED fixture candidates by querying the database 230...retrofit fixtures are selected to match, as closely as possible, the characteristics of the light output by the existing fixtures as described above. In other embodiments, the retrofit fixtures may be instead selected to improve the existing light characteristics; such improvements may include greater or lesser light output, changes in luminosity (e.g., warmer or cooler light), or similar features, e.g., to bring the installation into compliance with an interior lighting standard or policy...The determined lighting characteristics of the installed fixtures may vary over the area of the site. This variance may be intentional and desirable; for example, some areas of the site, such as manufacturing areas, may require brighter light, while people in other areas, such as office areas, may prefer dimmer light. The number and type of retrofit fixtures may be selected to mimic this existing variance", where [Col. 1, Lines 14-18] "The present invention relates, generally, to retrofitting of conventional lighting with energy-efficient alternatives");
as part of a retrofit operation (installation) responsive to the audit, (Sallee: [Col. 7, Lines 35-45] "Once the type and number of installed fixtures have been determined or estimated, and once the type and number of retrofit fixtures have been determined, a cost savings over time may be computed...This cost savings may be applied, over time, against the up-front cost of installation to inform a potential customer as to the length of time required to recoup the up-front cost (and inform the customer as to additional future savings in excess of the recoupment)"),
wherein the registering comprises transferring image data from an imaging device (Fig. 2, camera 214) to the central application (Fig. 2, analysis module 222); (Sallee: [Col. 4, Lines  57-64] "the user may take one or more digital photographs or digital video frames of an installed fixture using the camera 214. Multiple photographs may be taken of a single fixture from different angles or distances, and the fixture may be illuminated in some photographs but not others. Once taken, the photographs may be [transferred to and] analyzed by the analysis module 222 to determine the presence and location of one or more fixtures therein");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Hsu to include the teachings of Sallee in order to perform an audit of lighting systems of a structure to determine replacements for increased lighting and efficiency (Sallee: [Col. 6, Line 54 - Col. 7, Line 32, and [Col. 1, Lines 14-18]).
The combination of Hsu and Sallee teaches auditing and retrofitting a structure with lighting devices and a central application, but does not explicitly teach c) associating a location of a first of the plurality of the first and second lighting devices with the first one of the plurality of the first and second lighting devices during registration of the plurality of the first and second lighting devices; f) associating the first and second one of the plurality of the first and second lighting devices (network device) with a first network address and a second network address, respectively, during registration of the plurality of the first and second lighting devices; g) grouping the first one of the plurality of the first and second lighting devices with the second one of the plurality of the first and second lighting devices after registration of the plurality of the first and second lighting devices, the grouping responsive to determining that the first one of the plurality of the first and second lighting devices and the second one of the plurality of the first and second lighting devices are at least one of in the same room;
However, Kim does teach c) associating a location of a first of the plurality of the first and second lighting devices (e.g. network device 608) with the first one of the plurality of the first and second lighting devices during registration of the plurality of the first and second lighting devices  (Kim: [0153, Fig. 17] "after existing network device 304 detects that new network devices 608, 610 and 612 are present and/or are associated with network 1700, network device 304 may transmit location or other information regarding the presence of new network devices 610 and 612 to new network device 608 and request identification information from new network devices 610 and 612");
f) associating the first and second one of the plurality of the first and second lighting devices (network device) with a first network address and a second network address, respectively, during registration of the plurality of the first and second lighting devices; (Kim: [0047] "The access device may send the login information to the network device and the network device may use the login information to pair with the gateway. The network device may then obtain the credentials from the gateway. The credentials may include a service set identification (SSID) of the home local area network, a media access control (MAC) address of the gateway, and/or the like");
g) grouping the first one of the plurality of the first and second lighting devices (light) with the second one of the plurality of the first and second lighting devices after registration of the plurality of the first and second lighting devices, the grouping responsive to determining that the first one of the plurality of the first and second lighting devices and the second one of the plurality of the first and second lighting devices are at least one of in the same room; (Kim: [0135-0136] "The access device, or other device performing automatic grouping including the light, may receive information regarding the light's capabilities from the motion sensor...Furthermore, device groups may be determined by the geographic location of each device being considered. For example, multiple devices may be placed in a group, and therefore controlled together at the same time, because they are all located in the same area of a structure or in the same room of a building");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Hsu to include the teachings of Kim in order to register, associate, and group home automation devices based on location (Kim: [0065, 0135-0136, 0153]).
Although the combination of Hsu, Sallee, and Kim teaches the retrofitting a structure with lighting devices and a registering and grouping lighting devices with a central application wherein the registering comprises transferring image data from an imaging device to the central application, they do not explicitly teach associate a location of a first of the plurality of first lighting devices (the audit) being displayed on a three dimensional schematic illustrating three dimensional rooms within the structure; (c) associate a location of the second of the plurality of second lighting devices) based at least in part on a location of the imaging device relative to the three dimensional schematic; d) associating the location of a second of the plurality of the first and second lighting devices (402) with the second of the plurality of the first and second lighting devices based at least in part on the location of the first of the plurality of the first and second lighting devices and the location of the imaging device during registration of the plurality of the first and second lighting devices relative to the three dimensional schematic; (g) grouping the first of the plurality of the first and second lighting devices) through an interface depicting the three dimensional schematic and selecting the first and second lighting devices on the three dimensional schematic.
However, Boussard does teach the audit being displayed on a three dimensional schematic illustrating three dimensional rooms within the structure; (Boussard: [0024] "The ToF camera 230 is configured to capture optical imagery in support of the capability for managing the representation of smart environment 110 (e.g., configured to capture a three-dimensional imagery of portions of smart environment 110 within the field of vision of the ToF camera...The presentation interface 250 (e.g., one or more display screens, one or more speakers, or the like) [of AR user device 120] is configured to support presentation of information at AR user device 120 (e.g., ToF camera imagery 222, maps 223 of smart environment 110");
associating a location of a first of the plurality of first lighting devices and based at least in part on a location of the imaging device (AR) relative to the three dimensional schematic; (Boussard: [0055] "At step 810, a localization of the AR user device within the environment is determined...The localization of the AR user device within the smart environment may be determined by matching information from the model of the smart environment with information included in the imagery captured by the ToF camera of the AR user device. The matching may be based on image recognition capabilities, historical information, reference points (e.g., one or more objects 111, beacons 112 associated with one or more objects 111, or the like), or the like, as well as various combinations thereof. The localization of the AR user device within the smart environment may include a position of the AR user device within the smart environment (e.g., an absolute position, a relative position, or the like), an orientation of the AR user device within the smart environment (e.g., the direction in which the AR user device is facing, a representation of the field of view of the AR user device, or any other suitable orientation information), or the like. The localization of the AR user device within the smart environment may be (1) determined on the AR user device (e.g., where the AR user device receives a model of the smart environment from the smart environment representation management system) and provided to the smart environment representation management system, or (2) determined on the smart environment representation management system (e.g., where the AR user device provides the imagery captured by the ToF camera of the AR user device to the smart environment representation management system). The localization of the AR device within the smart environment may be determined based on a precise localization technique (e.g., GPS positioning for an outdoor smart environment, indoor localization for an indoor smart environment, or the like)", where the images are of a 3D image as indicated in [0024]);
d) associating the location of a second of the plurality of the first and second lighting devices (402) with the second of the plurality of the first and second lighting devices based at least in part on the location of the first of the plurality of the first and second lighting devices and the location of the imaging device during registration of the plurality of the first and second lighting devices relative to the three dimensional schematic; (Boussard: [0021, Fig. 1] "The smart environment 110 is a location including a set of objects 111.sub.1-111.sub.5 (collectively, objects 111)" where the process for associating any device is the same as the first device indicated above, and the images are of a 3D image as indicated in [0024]", and [0027, Fig. 4] "representation 400 of the portion of smart environment 110 that is within the field of vision of AR user device 120 includes an image of that part of the living room of the home that has been augmented to include icon 401 (associated with object 111.sub.1, which is depicted as being a security camera), icon 402 (associated with object 111.sub.2, which is depicted as being a light), and icon 403 (associated with object 111.sub.3, which is depicted as being a television)");
(g) grouping the first of the plurality of the first and second lighting devices) through an interface depicting the three dimensional schematic and selecting the first and second lighting devices on the three dimensional schematic, (Boussard: [0024] " The ToF camera 230 is configured to capture optical imagery in support of the capability for managing the representation of smart environment 110 (e.g., configured to capture a three-dimensional imagery of portions of smart environment 110 within the field of vision of the ToF camera…The presentation interface 250 (e.g., one or more display screens, one or more speakers, or the like) is configured to support presentation of information at AR user device 120 (e.g., ToF camera imagery 222, maps 223 of smart environment 110, beacon information 224 associated with beacons 112, object information 225 associated with objects 111, representation(s) 226 of smart environment 110, and other information 227, options for selection by a user of AR user device 120 within the context of managing the representation of smart environment 110, or the like, as well as various combinations thereof)”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, and Kim to include the teachings of Boussard in order to register and associate devices based on image data  captured from a portable device (Boussard: [0024, 0031, 0034]).
Continuing, the combination of Hsu, Sallee, Kim, and Boussard does not explicitly teach (e) associate a human-understandable identifier with the first and second of the plurality of first and second lighting devices during registration of the plurality of first and second lighting devices, wherein the association of the human-understandable identifier comprises illumination of at least one of the plurality of the first and second lighting devices by flashing of the lighting element of the first and second lighting devices that is dedicated to illuminating spaces.
However, Frader-Thompson does teach (e) associate a human-understandable identifier with the first and second of the plurality of first and second lighting devices during registration of the plurality of first and second lighting devices; (Frader-Thompson: [Col. 17, Line 60 - Col. 18, Line 5] "the nodes may have letters, numbers, names, or other codes marked on them. These identification codes or markers may be unique to a given installation but not absolutely unique; a certain installation may use a system-wide identifier code. In other aspects, these identification codes are absolutely unique. To keep track of the various nodes, a user may fill out a form, noting the identification information on each node and where the node is or will be installed. A user may then enter the form information into the dashboard, a computer, a web interface, or other configuration device"),
wherein the association of the human-understandable identifier comprises illumination of at least one of the plurality of the first and second lighting devices by flashing of the lighting element of the first and second lighting devices that is dedicated to illuminating spaces; (Frader-Thompson: [Col. 18, Lines 56-67, Fig. 11] "during the system setup process, the nodes may communicate with the user to confirm connection or registration on the network, indicate switching and monitoring status, or other node or network states. Methods of communicating with the user may include : flashing multi-colored LEDs, either alone or in an array, affixed on visible parts of the nodes or, alternatively, on parts of the node normally hidden (e.g., between the node and a wall); sounds emanating from the device in the form of beeps, clicks, tones, polyphonic sounds, or recorded or synthesized voices; or richer displays such as LED, OLED, E-Ink, LCD, or other digital display technologies", where [Col. 14, Lines 2-5] "the nodes may interpret or acquire control signals or commands directed to the category of appliance or device connected, such as a consumer electronics device or lighting device, or the specific appliance or device connected [i.e. the node is the lighting device as indicated in Fig. 11]").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, Kim, and Boussard to include the teachings of Frader-Thompson in order for a user to associate a human identifier of the lighting device on a display and to verify the lighting device is correct by illumination of the lighting device (Frader-Thompson : Col. 17, Line 60 - Col. 18, Lines 57). 

Regarding Claim 15, The system of claim 13, the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson  teaches wherein: the associating the location of the first and second of the plurality of the first and second lighting devices with the first and second of the plurality of the first and second lighting devices, respectively, is responsive to the transferring image data;  (Boussard: [0033, Fig. 5] "At step 540, object localization information indicative of localization of the objects within the smart environment is determined based on the ToF camera imagery and the localization of the AR user device within the smart environment");
and the associating the human-understandable identifier (icon) with the at least one of the plurality of the first and second lighting devices is responsive to the transferring image data. (Boussard: [0027, Fig. 1] "identifying a position of the object 111 within the three-dimensional model of the smart environment 110 that corresponds to an actual position of the object 111 within the smart environment 110 and associating an indicator (e.g., an icon or any other suitable indicator) with the identified position of the object 111 within the three-dimensional model of the smart environment 110");
The rational and motivation for adding this teaching of Boussard is the same as for Claim 13.

Regarding Claim 25, Hsu teaches A central application for controlling a system of devices on or in a structure, (Hsu: [Col. 8, Lines 12-16, Fig. 1] "Server 27 is hosted by a company providing a service of the present invention, hereinafter referred to simply as the service, which includes provision of customer premise equipment (CPE), as has already been introduced herein as BS 35 and S/A 37 within premise 15"),
the central application stored on a non-transitory tangible processor-readable medium having instructions or an FPGA for executing a method, (Hsu: [Col. 13, Lines 29-32, Fig. 3]  Processor 79 also has a read only memory (ROM) section 89 to hold permanent data such as an operating system routine required for operation of BS 35"),
comprising: b) registering the plurality of first and second lighting devices (OLT 75, LT 69) on a device network (Internet), (Hsu: [Col. 10, Lines  16-25] "To register a new S/A device to the service, Internet connection to server 27 must be achieved to activate the new device parameters", and [Col. 24, Lines  31-34] "At step 187, the target device is configured to the service and ready for normal use", and [Col. 9, Lines 34-37] "a new S/A device is registered in repository 29 and becomes an added part of a user's overall portfolio of registered home-systems and appliances", where [Col. 11, Lines 8-11, Fig. 2] "Lighting systems registered with the service and part of premise 15 include outdoor lighting system (OLT) 67 (back yard), outdoor lighting system (OLT) 75 (front yard) and lighting system (LT) 69 (indoor).  Systems 69 and 75 may have their associated S/A devices (X) equipped with many settings controlling when light activates, the intensity of light, and so on"); 
h) assigning a trigger (light intensity) to the first one of the plurality of the first and second lighting devices; (Hsu: [Col. 11, Lines 8-22, Fig. 2] "Lighting systems registered with the service and part of premise 15 include outdoor lighting system (OLT) 67 (back yard), outdoor lighting system (OLT) 75 (front yard) and lighting system (LT) 69 (indoor). Systems 69 and 75 may have their associated S/A devices (X) equipped with many settings controlling when light activates, the intensity of light, and so on. Additional sensors, part of lighting systems may be wired to S/A devices with such sensors providing measurement of existing outdoor sunlight such that systems are automatically actuated when the outdoor or indoor light levels fall to a certain intensity. LT 69 may have several actuation settings such as may be required for different parts of premise 15. For example, den lights may turn on at a certain time whereas bedroom (BR) lights may activate at a different time and so on");
and i) assigning a first automated function (activate by intensity) to the first one of the plurality of the first and second lighting devices (outdoor lights) and a second automated function (time) to the second one of the plurality of the first and second lighting devices (den/bedroom lights), where the second automated function is different from the first automated function, the automated functions of the first and second ones of the plurality of the first and second lighting devices responsive to the trigger (intensity/time) of the first one of the plurality of the first and second lighting devices,  (Hsu: [Col. 11, Lines 8-22, Fig. 2] "Lighting systems registered with the service and part of premise 15 include outdoor lighting system (OLT) 67 (back yard), outdoor lighting system (OLT) 75 (front yard) and lighting system (LT) 69 (indoor). Systems 69 and 75 may have their associated S/A devices (X) equipped with many settings controlling when light activates, the intensity of light, and so on. Additional sensors, part of lighting systems may be wired to S/A devices with such sensors providing measurement of existing outdoor sunlight such that systems are automatically actuated when the outdoor or indoor light levels fall to a certain intensity. LT 69 may have several actuation settings such as may be required for different parts of premise 15. For example, den lights may turn on at a certain time whereas bedroom (BR) lights may activate at a different time and so on");
wherein the central application is an application distributed across one or more hardware components, software components, or firmware components.  (Hsu: [Col. 8, Lines 25-33 ] "Instances of software (SW), which are provided and adapted in various capacities to facilitate practice of the present invention, are illustrated as executing at premise 15 on PC 33, at premise 19 on PC 21, at mobile unit 17 on Laptop 17, and on server 27 within Internet 11.").
Although Hsu teaches a central application for controlling home automation lighting devices, Hsu does not explicitly teach a) performing an audit of lighting devices within a structure, the audit determining a replacement status of a plurality of first lighting devices and a location for a plurality of second lighting devices to supplement the plurality of first lighting devices to increase lighting and energy efficiency in the structure; as part of a retrofit operation responsive to the audit, wherein the registering comprises transferring image data from an imaging to the central application.
However, Sallee does teach performing an audit of lighting devices within a structure, (Sallee: [Col. 3, Lines 51-54] "methods and systems for auditing existing lighting conditions by examining the light output of the existing lighting elements themselves, and proposing retrofit replacements"),
the audit determining a replacement status of a plurality of first lighting devices and a location for a plurality of second lighting devices to supplement the plurality of first lighting devices to increase lighting and energy efficiency in the structure; (Sallee: [Col. 6, Line 54 - Col. 7, Line 32] "Once the number and type of installed fixtures have been determined or estimated, the application 224 may select one or more retrofit LED fixture candidates by querying the database 230...retrofit fixtures are selected to match, as closely as possible, the characteristics of the light output by the existing fixtures as described above. In other embodiments, the retrofit fixtures may be instead selected to improve the existing light characteristics; such improvements may include greater or lesser light output, changes in luminosity (e.g., warmer or cooler light), or similar features, e.g., to bring the installation into compliance with an interior lighting standard or policy...The determined lighting characteristics of the installed fixtures may vary over the area of the site. This variance may be intentional and desirable; for example, some areas of the site, such as manufacturing areas, may require brighter light, while people in other areas, such as office areas, may prefer dimmer light. The number and type of retrofit fixtures may be selected to mimic this existing variance", where [Col. 1, Lines 14-18] "The present invention relates, generally, to retrofitting of conventional lighting with energy-efficient alternatives");
as part of a retrofit operation (installation) responsive to the audit, (Sallee: [Col. 7, Lines 35-45] "Once the type and number of installed fixtures have been determined or estimated, and once the type and number of retrofit fixtures have been determined, a cost savings over time may be computed...This cost savings may be applied, over time, against the up-front cost of installation to inform a potential customer as to the length of time required to recoup the up-front cost (and inform the customer as to additional future savings in excess of the recoupment)"),
wherein the registering comprises transferring image data from an imaging (Fig. 2, camera 214) to the central application (Fig. 2, analysis module 222); (Sallee: [Col. 4, Lines  57-64] "the user may take one or more digital photographs or digital video frames of an installed fixture using the camera 214. Multiple photographs may be taken of a single fixture from different angles or distances, and the fixture may be illuminated in some photographs but not others. Once taken, the photographs may be [transferred to and] analyzed by the analysis module 222 to determine the presence and location of one or more fixtures therein");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Hsu to include the teachings of Sallee in order to perform an audit of lighting systems of a structure to determine replacements for increased lighting and efficiency (Sallee: [Col. 6, Line 54 - Col. 7, Line 32, and [Col. 1, Lines 14-18]).
Although the combination of Hsu and Sallee teaches a central application for controlling home automation lighting devices, they do not explicitly teach c) associating a location of a first of the plurality of the first and second lighting devices with the first one of the plurality of the first and second lighting devices during registration of the plurality of the first and second lighting devices; f) associating the first and second one of the plurality of the first and second lighting devices (network device) with a first network address and a second network address, respectively, during registration of the plurality of the first and second lighting devices; g) grouping the first one of the plurality of the first and second lighting devices with the second one of the plurality of the first and second lighting devices after registration of the plurality of the first and second lighting devices, the grouping responsive to determining that the first one of the plurality of the first and second lighting devices and the second one of the plurality of the first and second lighting devices are at least one of in the same room.
However, Kim does teach c) associating a location of a first of the plurality of the first and second lighting devices (e.g. network device 608) with the first one of the plurality of the first and second lighting devices during registration of the plurality of the first and second lighting devices, (Kim: [0153, Fig. 17] "after existing network device 304 detects that new network devices 608, 610 and 612 are present and/or are associated with network 1700, network device 304 may transmit location or other information regarding the presence of new network devices 610 and 612 to new network device 608 and request identification information from new network devices 610 and 612"),
f) associating the first and second one of the plurality of the first and second lighting devices (network device) with a first network address and a second network address, respectively, during registration of the plurality of the first and second lighting devices; (Kim: [0047] "The access device may send the login information to the network device and the network device may use the login information to pair with the gateway. The network device may then obtain the credentials from the gateway. The credentials may include a service set identification (SSID) of the home local area network, a media access control (MAC) address of the gateway, and/or the like");
g) grouping the first one of the plurality of the first and second lighting devices (light) with the second one of the plurality of the first and second lighting devices after registration of the plurality of the first and second lighting devices, the grouping responsive to determining that the first one of the plurality of the first and second lighting devices and the second one of the plurality of the first and second lighting devices are at least one of in the same room; (Kim: [0135-0136] "The access device, or other device performing automatic grouping including the light, may receive information regarding the light's capabilities from the motion sensor...Furthermore, device groups may be determined by the geographic location of each device being considered. For example, multiple devices may be placed in a group, and therefore controlled together at the same time, because they are all located in the same area of a structure or in the same room of a building".
 It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Hsu to include the teachings of Kim in order to register, associate, and group home automation devices based on location (Kim: [0065, 0135-0136, 0153]).
Although the combination of Hsu, Sallee, and Kim teaches the retrofitting a structure with lighting devices and a registering and grouping lighting devices with a central application wherein the registering comprises transferring image data from an imaging device to the central application, they do not explicitly teach associate a location of a first of the plurality of first lighting devices (the audit) being displayed on a three dimensional schematic illustrating three dimensional rooms within the structure; (c) associating a location of a first of the plurality of first lighting devices) and based at least in part on a location of the imaging device relative to the three dimensional schematic; (d) associating the location of the second of the plurality of second lighting devices with the second of the plurality of devices based at least in part on the location of the first of the plurality of first lighting devices and the location of the imaging device during registration of the plurality of lighting devices relative to the three dimensional schematic, and ((g) grouping the first of the plurality of the first and second lighting devices) through an interface depicting the three dimensional schematic and selecting the first and second lighting devices on the three dimensional schematic,
However, Boussard does teach the audit being displayed on a three dimensional schematic illustrating three dimensional rooms within the structure; (Boussard: [0024] "The ToF camera 230 is configured to capture optical imagery in support of the capability for managing the representation of smart environment 110 (e.g., configured to capture a three-dimensional imagery of portions of smart environment 110 within the field of vision of the ToF camera...The presentation interface 250 (e.g., one or more display screens, one or more speakers, or the like) [of AR user device 120] is configured to support presentation of information at AR user device 120 (e.g., ToF camera imagery 222, maps 223 of smart environment 110");
associate a location of a first of the plurality of first lighting devices and based at least in part on a location of the imaging device (AR) relative to the three dimensional schematic; (Boussard: [0055] "At step 810, a localization of the AR user device within the environment is determined...The localization of the AR user device within the smart environment may be determined by matching information from the model of the smart environment with information included in the imagery captured by the ToF camera of the AR user device. The matching may be based on image recognition capabilities, historical information, reference points (e.g., one or more objects 111, beacons 112 associated with one or more objects 111, or the like), or the like, as well as various combinations thereof. The localization of the AR user device within the smart environment may include a position of the AR user device within the smart environment (e.g., an absolute position, a relative position, or the like), an orientation of the AR user device within the smart environment (e.g., the direction in which the AR user device is facing, a representation of the field of view of the AR user device, or any other suitable orientation information), or the like. The localization of the AR user device within the smart environment may be (1) determined on the AR user device (e.g., where the AR user device receives a model of the smart environment from the smart environment representation management system) and provided to the smart environment representation management system, or (2) determined on the smart environment representation management system (e.g., where the AR user device provides the imagery captured by the ToF camera of the AR user device to the smart environment representation management system). The localization of the AR device within the smart environment may be determined based on a precise localization technique (e.g., GPS positioning for an outdoor smart environment, indoor localization for an indoor smart environment, or the like)", where the images are of a 3D image as indicated in [0024]);
(d) associate the location of the second of the plurality of second lighting devices (402) with the second of the plurality of devices based at least in part on the location of the first of the plurality of first lighting devices and the location of the imaging device (AR) during registration of the plurality of lighting devices; (Boussard: [0021, Fig. 1] "The smart environment 110 is a location including a set of objects 111.sub.1-111.sub.5 (collectively, objects 111)" where the process for associating any device is the same as the first device indicated above, and the images are of a 3D image as indicated in [0024]", and [0027, Fig. 4] "representation 400 of the portion of smart environment 110 that is within the field of vision of AR user device 120 includes an image of that part of the living room of the home that has been augmented to include icon 401 (associated with object 111.sub.1, which is depicted as being a security camera), icon 402 (associated with object 111.sub.2, which is depicted as being a light), and icon 403 (associated with object 111.sub.3, which is depicted as being a television)");
(g) grouping the first of the plurality of the first and second lighting devices) through an interface depicting the three dimensional schematic and selecting the first and second lighting devices on the three dimensional schematic, (Boussard: [0024] " The ToF camera 230 is configured to capture optical imagery in support of the capability for managing the representation of smart environment 110 (e.g., configured to capture a three-dimensional imagery of portions of smart environment 110 within the field of vision of the ToF camera…The presentation interface 250 (e.g., one or more display screens, one or more speakers, or the like) is configured to support presentation of information at AR user device 120 (e.g., ToF camera imagery 222, maps 223 of smart environment 110, beacon information 224 associated with beacons 112, object information 225 associated with objects 111, representation(s) 226 of smart environment 110, and other information 227, options for selection by a user of AR user device 120 within the context of managing the representation of smart environment 110, or the like, as well as various combinations thereof)”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, and Kim to include the teachings of Boussard in order to register and associate devices based on 3D image data and location captured from a portable device (Boussard: [0024, 0031, 0034, 0055]).
Continuing, the combination of Hsu, Sallee, Kim, and Boussard does not explicitly teach (e) associate a human-understandable identifier with the first and second of the plurality of first and second lighting devices during registration of the plurality of first and second lighting devices, wherein the association of the human-understandable identifier comprises illumination of at least one of the plurality of the first and second lighting devices by flashing of the lighting element of the first and second lighting devices that is dedicated to illuminating spaces.
However, Frader-Thompson does teach (e) associate a human-understandable identifier with the first and second of the plurality of first and second lighting devices during registration of the plurality of first and second lighting devices; (Frader-Thompson: [Col. 17, Line 60 - Col. 18, Line 5] "the nodes may have letters, numbers, names, or other codes marked on them. These identification codes or markers may be unique to a given installation but not absolutely unique; a certain installation may use a system-wide identifier code. In other aspects, these identification codes are absolutely unique. To keep track of the various nodes, a user may fill out a form, noting the identification information on each node and where the node is or will be installed. A user may then enter the form information into the dashboard, a computer, a web interface, or other configuration device"),
wherein the association of the human-understandable identifier comprises illumination of at least one of the plurality of the first and second lighting devices by flashing of the lighting element of the first and second lighting devices that is dedicated to illuminating spaces; (Frader-Thompson: [Col. 18, Lines 56-67, Fig. 11] "during the system setup process, the nodes may communicate with the user to confirm connection or registration on the network, indicate switching and monitoring status, or other node or network states. Methods of communicating with the user may include : flashing multi-colored LEDs, either alone or in an array, affixed on visible parts of the nodes or, alternatively, on parts of the node normally hidden (e.g., between the node and a wall); sounds emanating from the device in the form of beeps, clicks, tones, polyphonic sounds, or recorded or synthesized voices; or richer displays such as LED, OLED, E-Ink, LCD, or other digital display technologies", where [Col. 14, Lines 2-5] "the nodes may interpret or acquire control signals or commands directed to the category of appliance or device connected, such as a consumer electronics device or lighting device, or the specific appliance or device connected [i.e. the node is the lighting device as indicated in Fig. 11]").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, Kim, and Boussard to include the teachings of Frader-Thompson in order for a user to associate a human identifier of the lighting device on a display and to verify the lighting device is correct by illumination of the lighting device (Frader-Thompson : Col. 17, Line 60 - Col. 18, Lines 57). 

Claims 6-8 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereafter Hsu) US Patent 6374079 B1 in view of Sallee, et al. (hereafter Sallee) US Patent 10134064 B2, and .

Regarding Claim 6, The method of claim 5, the combination of Hsu, Kim, Boussard, and Frader-Thompson teaches and generating the three dimensional schematic of the structure as the handheld imaging device (AR user device) registers ones of the plurality of the first and second lighting devices. (Boussard: [0027] "The smart environment representation management system 140 may be configured to generate a representation of the smart environment 110 by augmenting a model of smart environment 110 to include indications of the localizations of the objects 111 within smart environment 110 (e.g., at least the positions and, optionally, orientations). The model of the smart environment 110 may be a three-dimensional model of the smart environment 110", where the device positions are indicated by the associated beacons detected by the AR).
The rational and motivation for adding this teaching of Boussard is the same as for Claim 1.
The combination of Hsu, Kim, Boussard, and Frader-Thompson does not explicitly teach further comprising: moving the handheld imaging device the around the structure; causing an infrared signal from the handheld imaging device to trigger the visual indicator in those of the plurality of the first and second lighting devices that receive the infrared signal; recording the network address of those of the plurality of the first and second lighting devices that generate the visual indicator along with a location of each device as a function of the handheld imaging device's location at the time when the visual indicator is generated; recording the network address of those of the plurality of the first and second lighting devices that generate the visual indicator along with a location of each device as a function of the handheld imaging device's location at the time when the visual indicator is generated.
However, Hendrix does teach moving the handheld imaging device the (portable device 400) around the structure; (as indicated in Hendrix: [0034] the portable device 400 is required to move throughout the structure to create a map of all automated components with their location)’
causing an infrared signal from the handheld imaging device (portable device 400 - PDA) to trigger the visual indicator in those of the plurality of the first and second lighting devices (e.g. 110, 112, 116) that receive the infrared signal;  (Hendrix: [0037] "if the portable device 400 is a universal remote control or personal digital assistant, the stored component identifier may be communicate via infrared to the infrared port of another automation component 110, 112, 116.", and [0040] "the automation component 200 may include indicators such as, for example, light emitting diodes (LEDs) to provide a visual indication of successful or failed communication attempts");
recording the network address of those of the plurality of the first and second lighting devices that generate the visual indicator along with a location of each device as a function of the handheld imaging device's location at the time when the visual indicator is generated; (Hendrix: [0029] "many known personal digital assistants (PDAs) include IR ports for communications and may be configured to store and communicate component identifiers such as, for example, MAC addresses, via the IR port", and [0047] "the location device 708 may, continuously or at a predefined interval, transmit or broadcast a signal 710 that includes a location and transmit power settings to all of the automation components 200, 116b and 116c within the space 700");
and generating a 2D or 3D map or model of the structure as the handheld imaging device registers ones of the plurality of the first and second lighting devices. (Hendrix: [0034] "the physical setup can include creating a map or diagram of the automation components 200, 110, 112 and 116 disposed and secured throughout the structure controlled and monitored by the control system 100. The map may include the physical location, device type, configuration and communication or broadcast signal strength or power of the automation component 200, 110, 112 and 116 within the area of the structure to be monitored").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson to include the teachings of Hendrix in order to utilize infrared by a portable device to identify devices and generate a map of their locations within a structure [Hendrix: [0029-0037]).

Regarding Claim 7, The method of claim 6, the combination of Hsu, Sallee, Kim, Boussard, Frader-Thompson, and Hendrix teaches further comprising: causing a radio frequency (wireless) signal from the handheld imaging device (portable device 400) to trigger the visual indicator in those of the plurality of the first and second lighting devices that receive the radio frequency signal (e.g. 110, 112, 116).  (Hendrix: [0037, Fig. 3] "if the portable device 400 is a universal remote control or personal digital assistant, the stored component identifier may [alternatively] be communicate via infrared to the infrared port of another automation component 110, 112, 116.", where [0031] "FIG. 3 illustrates an overview of a wireless binding operation or procedure 300 that may be implemented between one or more of the exemplary automation components 200 (see FIG. 2), the automation components 110, 112 and 116 (see FIG. 1) and/or a terminal equipment controller (TEC), other full function devices, a workstation 104, etc. within the control system 100", and [0040] "the automation component 200 may include indicators such as, for example, light emitting diodes (LEDs) to provide a visual indication of successful or failed communication attempts");
recording the network address of those of the plurality of the first and second lighting devices that generate the visual indicator along with a location of each device as a function of the handheld imaging device's location at the time when the visual indicator is generated; (Hendrix: [0029] "many known personal digital assistants (PDAs) include IR ports for communications and may be configured to store and communicate component identifiers such as, for example, MAC addresses, via the IR port", and [0047] "the location device 708 may, continuously or at a predefined interval, transmit or broadcast a signal 710 that includes a location and transmit power settings to all of the automation components 200, 116b and 116c within the space 700");
The rational and motivation for adding this teaching of Hendrix is the same as for Claim 6.
and updating (augmenting) the three dimensional schematic of the structure as the handheld imaging device (AR user device) registers ones of the plurality of the first and second lighting devices. (Boussard: [0027] "The smart environment representation management system 140 may be configured to generate a representation of the smart environment 110 by augmenting a model of smart environment 110 to include indications of the localizations of the objects 111 within smart environment 110 (e.g., at least the positions and, optionally, orientations). The model of the smart environment 110 may be a three-dimensional model of the smart environment 110", where the device positions are indicated by the associated beacons detected by the AR).
The rational and motivation for adding this teaching of Boussard is the same as for Claim 1.

Regarding Claim 8, The method of claim 5, the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson does not explicitly teach further comprising: causing a radio frequency signal from the handheld imaging device to commission at least one of the plurality of the first and second lighting devices, the radio frequency signal and the device network have a first communication protocol causing an infrared signal from the handheld imaging device to commission at least one of the plurality of the first and second lighting devices, the infrared signal having a second communication protocol, the second communication protocol different from the first communication protocol.
However, Hendrix does teach causing a radio frequency signal from the handheld imaging device (portable device 400) to commission at least one of the plurality of the first and second lighting devices, the radio frequency signal and the device network have a first communication protocol (e.g. wireless); (Hendrix: [0035, Fig. 3] "At block 304, the basic configuration, logical setup or commissioning of the automation component 200 may be established...The basic configuration may be accomplished by way of a direct, e.g., wired, infrared, etc., connection between a portable device 400 (see FIG. 4) such as a laptop, a personal digital assistant, a universal remote control, a barcode reader or scanner, etc. Alternatively, each automation component 200 may be assigned a unique component identifier or identification such as a hexadecimal code or string. For example, if the portable device 400 is a universal remote control, a numeric or hexadecimal number representing the component identifier may be communicated to the automation component 200 via either a wireless connection such as a radio frequency (RF) connection and/or an infrared (IR) connection");
causing an infrared signal from the handheld imaging device (portable device 400) to commission at least one of the plurality of devices, the infrared signal having a second communication protocol, the second communication protocol different from the first communication protocol. (Hendrix: [0035, Fig. 3] "At block 304, the basic configuration, logical setup or commissioning of the automation component 200 may be established...The basic configuration may be accomplished by way of a direct, e.g., wired, infrared, etc., connection between a portable device 400 (see FIG. 4) such as a laptop, a personal digital assistant, a universal remote control, a barcode reader or scanner, etc.").
(Hendrix: [0035]).

Claims 12, 24, and 29 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereafter Hsu) US Patent 6374079 B1 in view of Sallee, et al. (hereafter Sallee) US Patent 10134064 B2, and Kim, et al. (hereafter Kim) US Patent Application 2016/0044032, and Boussard, et al. (hereafter Boussard) US Patent Application 2015/0310664 A1, and Frader-Thompson, et al. (hereafter Frader-Thompson) US Patent 8255090, and in further view of Medina (hereafter Medina) US Patent 8058988 B1.

Regarding Claim 12, The method of claim 1, the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson  teaches and the associating a human-understandable identifier with the at least one of the plurality of the first and second lighting devices. (Hsu: [Col. 18, Lines 36-41, Fig. 6] "a dialogue display may, instead of using a parser, list all of the user's active and inactive S/A devices and their associated systems as well as all available options such that a user may simply check boxes associated with setting changes much like re-configuring a standard software program");
The combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson  does not explicitly teach further comprising: tracking movement of an object or person in the structure by way of wireless triangulation; wherein the tracking is responsive to the registering the plurality of the first and second lighting devices on the device network, the associating a location of at least one of the plurality of the first and second lighting devices with the at least one of the plurality of the first and second lighting devices.
 further comprising: tracking movement of an object or person in the structure by way of wireless triangulation; (Medina: [Col. 8, Line 60 - Col. 9, Line 9] "Alternatively or in addition to loss of signal detection from the "home device" 501, location systems such as GPS and/or triangulation capabilities within the "home" device and/or the tracked object 401 may be used to indicate the tracked object is too far from the "home" device"),
wherein the tracking is responsive to the registering the plurality of the first and second lighting devices on the device network, the associating a location of at least one of the plurality of the first and second lighting devices with the at least one of the plurality of the first and second lighting devices, (Medina: [Col. 8, Line 60 - Col. 9, Line 9] "the electronic signal emitting/receiving device 301 or the tracked object 401 may detect a signal from one or more registered "home" device(s) 501". Additionally, [Col. 7, Lines  62-66]  “Referring next to FIG. 5, shown is a block diagram illustrating an example system for wireless object tracking Shown are examples of a tracked object 401, a "home" device with which the tracked object 401 is registered, an example cellular tower 503, an example satellite device 505”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson  to include the teachings of Medina in order to track and associate a registered device using triangulation (Medina: [Col. 8, Line 60 - Col. 9, Line 9]).

Regarding Claim 24, The system of claim 13, the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson  teaches and the associating a human-understandable identifier with the at least one of the plurality of the first and second lighting devices. (Hsu: [Col. 18, Lines 36-41, Fig. 6] "a dialogue display may, instead of using a parser, list all of the user's active and inactive S/A devices and their associated systems as well as all available options such that a user may simply check boxes associated with setting changes much like re-configuring a standard software program");
The combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson  does not explicitly teach wherein: the method further comprises tracking movement of an object or person in the structure by way of wireless triangulation; wherein the tracking is responsive to the registering the plurality of the first and second lighting devices on the device network, the associating a location of at least one of the plurality of the first and second lighting devices with the at least one of the plurality of the first and second lighting devices,
However, Medina does teach wherein: the method further comprises tracking movement of an object or person in the structure by way of wireless triangulation; (Medina: [Col. 8, Line 60 - Col. 9, Line 9] "Alternatively or in addition to loss of signal detection from the "home device" 501, location systems such as GPS and/or triangulation capabilities within the "home" device and/or the tracked object 401 may be used to indicate the tracked object is too far from the "home" device"),
wherein the tracking is responsive to the registering the plurality of the first and second lighting devices on the device network, the associating a location of at least one of the plurality of the first and second lighting devices with the at least one of the plurality of the first and second lighting devices, (Medina: [Col. 8, Line 60 - Col. 9, Line 9] "the electronic signal emitting/receiving device 301 or the tracked object 401 may detect a signal from one or more registered "home" device(s) 501". Additionally, [Col. 7, Lines  62-66]  “Referring next to FIG. 5, shown is a block diagram illustrating an example system for wireless object tracking Shown are examples of a tracked object 401, a "home" device with which the tracked object 401 is registered, an example cellular tower 503, an example satellite device 505”).
(Medina: [Col. 8, Line 60 - Col. 9, Line 9]).

Regarding Claim 29, The application of claim 25, the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson does not explicitly teach wherein: the method further comprises tracking movement of an object or person in the structure by way of wireless triangulation; wherein the tracking is responsive to the registering the plurality of the first and second lighting devices on the device network.
However, Medina does teach wherein: the method further comprises tracking movement of an object or person in the structure by way of wireless triangulation; (Medina: [Col. 8, Line 60 - Col. 9, Line 9] "Alternatively or in addition to loss of signal detection from the "home device" 501, location systems such as GPS and/or triangulation capabilities within the "home" device and/or the tracked object 401 may be used to indicate the tracked object is too far from the "home" device"),
wherein the tracking is responsive to the registering the plurality of devices on the device network. (Medina: [Col. 8, Line 60 - Col. 9, Line 9] "the electronic signal emitting/receiving device 301 or the tracked object 401 may detect a signal from one or more registered "home" device(s) 501"". Additionally, [Col. 7, Lines  62-66]  “Referring next to FIG. 5, shown is a block diagram illustrating an example system for wireless object tracking Shown are examples of a tracked object 401, a "home" device with which the tracked object 401 is registered, an example cellular tower 503, an example satellite device 505”).
(Medina: [Col. 8, Line 60 - Col. 9, Line 9]).

Claim 18 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereafter Hsu) US Patent 6374079 B1 in view of Sallee, et al. (hereafter Sallee) US Patent 10134064 B2, and Kim, et al. (hereafter Kim) US Patent Application 2016/0044032, and Boussard, et al. (hereafter Boussard) US Patent Application 2015/0310664 A1, and Frader-Thompson, et al. (hereafter Frader-Thompson) US Patent 8255090, and in further view of Kulha (hereafter Kulha) US Patent 5973611 A.

Regarding Claim 18, The system of claim 13, the combination of Hsu, Sallee, Kim, and Boussard does not explicitly teach wherein: at least one of the plurality of the first and second lighting devices is responsive to an infrared signal from a control fob.
However, Kulha does teach wherein: at least one of the plurality of the first and second lighting devices is responsive to an infrared signal from a control fob. (Kulha: [Col. 1, Lines 16-20] "many remote entry systems will utilize a key fob with an infrared transmitter which is received by an infrared sensor positioned on the vehicle. When the user is within range, the user actuates a button on the key fob to either lock or unlock all the vehicle doors").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, Kim, and Boussard to include the teachings of Kulha in order to utilize an infrared signal from a fob to control a device (Kulha: [Col. 1, Lines 16-20]).

Claim 19 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereafter Hsu) US Patent 6374079 B1 in view of Kim, et al. (hereafter Kim) US Patent Application 2016/0044032, and Boussard, et al. (hereafter Boussard) US Patent Application 2015/0310664, and Frader-Thompson, et al. (hereafter Frader-Thompson) US Patent 8255090, and Kulha (hereafter Kulha) US Patent 5973611 A1, and in further view of Ghabra (hereafter Ghabra) US Patent 7388466 B2.

Regarding Claim 19, The system of claim 18, the combination of Hsu, Sallee, Kim, Boussard, and Kulha does not explicitly teach wherein: at least one of the plurality of the first and second lighting devices is responsive to a radio frequency signal from the control fob.
However, Ghabra, in an analogous context, does teach wherein: at least one of the plurality of the first and second lighting devices is responsive to a radio frequency signal from the control fob. (Ghabra: [Col. 2, Lines 35-41, Fig. 1] "The RF transmitter in the portable fob broadcasts a UHF control signal incorporating the remote control message. The vehicle communication system further comprises an RF receiver responsive to the UHF control signal and a base controller for initiating a corresponding remote control function in response to the UHF control signal").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Kim, Boussard, and Kulha to include the teachings of Ghabra in order to utilize an RF signal from a fob to control a device (Ghabra: [Col. 2, Lines 35-41, Fig. 1]).

Claim 20 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereafter Hsu) US Patent 6374079 B1 in view of Sallee, et al. (hereafter Sallee) US Patent 10134064 B2, and Kim, et al. (hereafter Kim) US Patent Application 2016/0044032, and Boussard, et al. (hereafter .

Regarding Claim 20, The system of claim 13, the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson does not explicitly teach wherein: at least one of the plurality of the first and second lighting devices is configured for commissioning in response to a radio frequency signal from a control fob, the radio frequency signal and the device network having a first communication protocol.
However, Ghabra, in an analogous context, does teach wherein: at least one of the plurality of the first and second lighting devices is configured for commissioning in response to a radio frequency signal from a control fob, the radio frequency signal and the device network having a first communication protocol (UHF); (Ghabra: [Col. 2, Lines 35-41, Fig. 1] "The RF transmitter in the portable fob broadcasts a UHF control signal incorporating the remote control message. The vehicle communication system further comprises an RF receiver responsive to the UHF control signal and a base controller for initiating a corresponding remote control function in response to the UHF control signal").
The rational and motivation for adding this teaching of Ghabra is the same as for Claim 19.
The combination of Hsu, Sallee, Kim, Boussard, and Ghabra does not explicitly teach at least one of the plurality of the first and second lighting devices is configured for commissioning in response to an infrared signal from the control fob, the infrared signal having a second communication protocol, the second communication protocol different from the first communication protocol.
However, Kulha does teach at least one of the plurality of the first and second lighting devices is configured for commissioning in response to an infrared signal from the control fob, the infrared signal having a second communication protocol, the second communication protocol different from the first communication protocol. (Kulha: [Col. 1, Lines 16-20] "many remote entry systems will utilize a key fob with an infrared transmitter which is received by an infrared sensor positioned on the vehicle. When the user is within range, the user actuates a button on the key fob to either lock or unlock all the vehicle doors" where it is known in the art that UHF and infrared communications use different protocols).
The rational and motivation for adding this teaching of Kulha is the same as for Claim 18.

Claims 21-22 and 27 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereafter Hsu) US Patent 6374079 B1 in view of Sallee, et al. (hereafter Sallee) US Patent 10134064 B2, and Kim, et al. (hereafter Kim) US Patent Application 2016/0044032, and Boussard, et al. (hereafter Boussard) US Patent Application 2015/0310664 A1, and Frader-Thompson, et al. (hereafter Frader-Thompson) US Patent 8255090, and Kulha (hereafter Kulha) US Patent 5973611 A, and in further view of Tran (hereafter Tran) US Patent Application 2014/0355420 A1.

Regarding Claim 21, The system of claim 13, the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson teaches 
further comprising: and an internet connection in communication with the hub gateway. (Kim: [0042] "The one or more gateways may also provide the client devices with access to one or more external networks, such as a cloud network, the Internet, and/or other wide area networks").
The combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson does not explicitly teach the device network having a first communication protocol; a gateway network having a hub gateway and a plurality of node gateways, the gateway network having a second communication protocol.
 the device network (mesh network) having a first communication protocol (WiFi); (Tran: [0033, Fig. 1] "After the mesh nodes 100 are deployed, the links L1 are established to connect every two mesh nodes 100. Preferably, the links L1 complies with a WIFI standard");
a gateway network having a hub gateway (Tran: Fig. 1, Gateway 120) and a plurality of node gateways (Tran: Fig. 1, mesh node 100), the gateway network having a second communication protocol (e.g. cellular); (Tran: [0033] "The dynamic gateway nodes 120 establish connections L2 with the service network 140 through various network access technologies, such as cellular technology (2G/3G/4G), satellite communication technology or power line technology");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson  to include the teachings of Tran in order to employ a gateway in a home automation environment having multiple communication protocols (Tran: [0033]).

Regarding Claim 22, The system of claim 21, the combination of Hsu, Kim, Boussard, and Tran teaches wherein: the first communication protocol (WiFi) is different from the second communication protocol (e.g. cellular); (Tran: [0033] using WiFi between mesh nodes and gateway, and cellular between gateway and service network where it is known in the art that WiFi and cellular protocols are different);
The rational and motivation for adding this teaching of Tran is the same as for Claim 21.
and the internet connection is a single internet connection for providing communication between the hub gateway and the central application. (Kim: [0042] "The one or more gateways may also provide the client devices with access to one or more external networks, such as a cloud network, the Internet, and/or other wide area networks").

Regarding Claim 27, The application of claim 25, the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson  teaches wherein the method comprises: wherein the method comprises: registering the plurality of the first and second lighting devices (network device) on the device network (Fig. 1, cloud 114), (Kim: [0065] "the access device (e.g., via the application, program, or the like) may instruct the network device to register with the cloud network upon receiving confirmation from the network device that it has been successfully paired with a gateway");
and communicating with a gateway network via an internet connection in communication with a hub gateway in the gateway network, (Kim: [0042] "The one or more gateways may also provide the client devices with access to one or more external networks, such as a cloud network, the Internet, and/or other wide area networks").
The combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson does not explicitly teach the device network having a first communication protocol, the gateway network having a hub gateway and a plurality of node gateway, the gateway network having a second communication protocol.
However Tran does teach the device network (mesh network) having a first communication protocol (WiFi); (Tran: [0033, Fig. 1] "After the mesh nodes 100 are deployed, the links L1 are established to connect every two mesh nodes 100. Preferably, the links L1 complies with a WIFI standard")
the gateway network having a hub gateway (Tran: Fig. 1, Gateway 120) and a plurality of node gateways (Tran: Fig. 1, mesh node 100), the gateway network having a second communication protocol (e.g. cellular); (Tran: [0033] "The dynamic gateway nodes 120 establish connections L2 with the service network 140 through various network access technologies, such as cellular technology (2G/3G/4G), satellite communication technology or power line technology");
(Tran: [0033]).

Claim 30 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereafter Hsu) US Patent 6374079 B1 in view of Sallee, et al. (hereafter Sallee) US Patent 10134064 B2, and Kim, et al. (hereafter Kim) US Patent Application 2016/0044032, and Boussard, et al. (hereafter Boussard) US Patent Application 2015/0310664 A1, and Frader-Thompson, et al. (hereafter Frader-Thompson) US Patent 8255090, and Kulha (hereafter Kulha) US Patent 5973611 A, and in further view of Tran (hereafter Tran) US Patent Application 2014/0355420 A1, and in further view of Coffee (hereafter Coffee) US Patent Application 2006/0129691 A1.

Regarding Claim 30, The method of claim 1, the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson teaches further comprising: and providing an internet connection to/from the hub gateway; (Kim: [0042] "The one or more gateways may also provide the client devices with access to one or more external networks, such as a cloud network, the Internet, and/or other wide area networks").
The combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson does not explicitly teach providing the device network having a first communication protocol, providing a gateway network having a second communication protocol, the gateway network being a mesh network, wherein the gateway network includes a hub gateway and a plurality of node gateways within a premises.
However Tran does teach providing the device network (mesh network) having a first communication protocol (WiFi); (Tran: [0033, Fig. 1] "After the mesh nodes 100 are deployed, the links L1 are established to connect every two mesh nodes 100. Preferably, the links L1 complies with a WIFI standard"),
providing a gateway network having a second communication protocol (e.g. cellular), (Tran: [0033] "The dynamic gateway nodes 120 establish connections L2 with the service network 140 through various network access technologies, such as cellular technology (2G/3G/4G), satellite communication technology or power line technology"),
the gateway network being a mesh network (Tran: Fig. 1), wherein the gateway network includes a hub gateway (Tran: Fig. 1, Gateway 120) and a plurality of node gateways (Tran: Fig. 1, mesh nodes 100) within a premises;
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hsu, Sallee, Kim, Boussard, and Frader-Thompson  to include the teachings of Tran in order to employ a gateway in a mesh network in a home automation environment having multiple communication protocols (Tran: [0033]).
Continuing, the combination of Hsu, Kim, and Tran does not explicitly teach wherein, to reduce device network overhead, the node gateways queue messages for end devices and then bundle these messages together into a single transmission over the device network.
However Coffee does teach wherein, to reduce device network overhead, the node gateways queue messages for end devices and then bundle these messages together into a single transmission over the device network. (Coffee: [0119] "Message bundling is achieved by caching a number of messages over a period of time, then aggregating them into a single message, to achieve a message throughput improvement on the order of a factor of 600. This lends considerable scalability to the gateway's messaging backbone. The gateway uses a component object model (COM) object called MrBundle to cache messages over a fixed time interval and then bundle them into a single message").
(Coffee: [0119]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416